DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 11/9/21, are acknowledged and accepted.
Allowable Subject Matter
Claims 1, 3, 5-8, 11-13, 21, 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a system for displaying three dimensional (3D) floating images to viewers, comprising: a backlit 3D display operating in a first state to display a non-holographic 3D image by outputting light into a viewing space and operating in a second state in which the 3D image is not displayed; and a screen element positioned between the 3D display and the viewing space, wherein the screen element reflects light from the viewing space to appear opaque to a viewer in the viewing space when the 3D display operates in the second state, wherein the screen element transmits at least a portion of the light output by the 3D display when the 3D display operates in the first state, wherein the 3D image is perceivable by the viewer in the viewing space between the screen element and a location of the viewer at a distance apart from the screen element,  the prior art fails to teach or reasonably suggest,  that the screen element comprises a sheet of mesh or netting material, wherein the sheet of mesh or 
Claims 3, 5-7 and 21 are dependent on claim 1 and are allowable over the prior art of record for at least the same reason as claim 1.
Claim 8 is allowable over the prior art of record for at least the reason that even though the prior art discloses a system for displaying three dimensional (3D) floating images to viewers, comprising: a stereoscopic display operable to display a 3D image by outputting light comprising alternating left and right eye images; and a screen element positioned between the stereoscopic display and a viewing space, wherein the screen element reflects light from the viewing space and transmits at least a portion of the light output by the stereoscopic display, whereby the 3D display image is perceivable by the viewer in the viewing space at a distance apart from the screen element, wherein the screen element comprises a layer of mesh or woven netting material, wherein the layer of mesh or woven netting material comprises a layer scrim, tulle, or chiffon material, wherein the screen element further comprises a panel or pane of transparent material with an inner surface facing the stereoscopic display and an outer surface facing the viewing space,  the prior art fails to teach or reasonably suggest,  that the layer of mesh or woven netting material is mated to the inner surface of the panel or pane of transparent material so as to be disposed between the 
Claims 11-13 are dependent on claim 8 and are allowable over the prior art of record for at least the same reasons as claim 8.
Claim 23 is allowable over the prior art of record for at least the reason that even though the prior art discloses a system for displaying three dimensional (3D) floating images to viewers, comprising: a backlit 3D display operating in a first state to display a non-holographic 3D image by outputting light into a viewing space and operating in a second state in which the 3D image is not displayed; and a screen element positioned between the 3D display and the viewing space, wherein the screen element reflects light from the viewing space to appear opaque to a viewer in the viewing space when the 3D display operates in the second state, wherein the screen element transmits at least a portion of the light output by the 3D display when the 3D display operates in the first state, wherein the 3D image is perceivable by the viewer in the viewing space between the screen element and a location of the viewer at a distance apart from the screen element, wherein the 3D display comprises an autostereoscopic display device that comprises a 3D television with a display screen facing the screen element,  the prior art fails to teach or reasonably suggest,  that the 3D display further comprises a controller and a media server, wherein the controller operates the media server to serve media to the 3D television during the first operating state, wherein the media comprises a colored 3D component and a black background in areas unused by the colored 3D component, and wherein, when the 3D image is displayed on the 3D display, the colored 3D component shines through the screen element and the areas 
Claims 24-26 are dependent on claim 23 and are allowable over the prior art of record for at least the same reasons as claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872